Pfeifer, J.,
dissenting.
{¶ 30} I dissent because I believe that the Tax Commissioner abused his discretion in not granting the abatements in this case. R.C. 5711.28 states: “If it appears that the failure of the taxpayer to timely return or list as required under this chapter * * * was due to reasonable cause and not willful neglect, the commissioner may abate in whole or in part the penalty assessment.” J.M. Smucker Company (“Smucker Co.”) fundamentally changed its business in 2001 and 2002, causing both Smucker Co. and the newly formed J.M. Smucker, L.L.C. (“Smucker LLC”), to file their personal-property-tax returns late. The same event, the restructuring of the commercial enterprise and the near doubling of the size of Smucker Co. through merger, caused the late filings. The Tax Commissioner granted Smucker Co.’s request for abatement of the late-filing penalty and should also have granted the requests of Smucker LLC.
{¶ 31} The commissioner’s failure to abate the late-filing penalty for Smucker LLC was due to the application of unwritten internal policies. As the majority opinion relates, the Department of Taxation routinely grants abatements when the taxpayer has not previously made a delinquent filing in the previous five-year look-back period. In this case, the mechanical application of the look-back *344policy — considering the failure of Smucker LLC to file returns for 2002 and 2003 as separate events — was an abuse of discretion. Smucker LLC was not a habitual offender — it was an entity trying to establish what its assets were even after it came into being in 2002. The Tax Commissioner treated Smucker LLC like a serial scofflaw rather than as an entity dealing with the same concerns as Smucker Co.
Sleggs, Danzinger & Gill Co., L.P.A., and Todd W. Sleggs, for appellant.
Marc Dann, Attorney General, and Duane M. White, Assistant Attorney General, for appellee.
{¶ 32} The majority suggests that Smucker LLC should have filed inaccurate returns and simply fixed them later. That solution would run contrary to the requirement that the company treasurer declare on the tax return that the return is true, accurate, and complete. The majority cites testimony from a Department of Taxation employee that the department would actually accept tax returns without that declaration and simply allow companies without accurate valuations to declare that their returns are based on “the best available information.” The commission’s unwritten policy allowing a skirting of its own rules should not have been the basis of a decision to deny the abatements that Smucker LLC requested.
O’Donnell, J., concurs in the foregoing opinion.